DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-20 are directed to the abstract idea of mathematical concepts. The present claims encompass a mathematical concept for performing each of the limitations recited in the independent and dependent claims of concatenating a final sequence based on a score of insertion location of the source/target elements and in addition, generating using a neural network and selecting insertion locations based on the score. The claims are not defined to any particular field of invention. For example, speech or image recognition or language processing. Furthermore, the term elements needs to further defined in light of the particular filed of invention. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device. 
Dependent claims further recite an abstract idea performable by a human and do not amount to significantly more than the abstract idea as they do not provide steps other than what is conventionally known in data processing.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Goto (US 2016/0085748) teaches a weight vector storage unit in which a weight vector indicating a weight of each element of a vector can be stored; a parallel corpus storage unit in which a parallel corpus composed of two or more pairs of original and translated sentences, each of which is a pair of a source language sentence and a target language sentence, can be stored; a word alignment information storage unit in which word alignment information, which is information indicating a correspondence between a word forming a source language sentence and a word forming a target language sentence, can be stored; a learning unit that acquires a current word position indicating a position of a current word and a next word position indicating a position of a next word of each target language sentence while moving the current word of that target language sentence from left to right, in each of two or more target language sentences contained in the two or more pairs of original and translated sentences, acquires a current word position indicating a position of a current word, a next word position indicating a position of a next word, and all next word position candidates other than the next word position in each source language sentence corresponding to a current word position and a next word position in each target language sentence, using the word alignment information, acquires one or at least two features regarding a current word position, a next word position, and all next word position candidates in each source language sentence, and determines a weight vector so as to maximize the entropy, using the acquired features, thereby acquiring the weight vector; and a weight vector accumulating unit that accumulates the weight vector acquired by the learning unit, in the weight vector storage unit ([0022]).
Bradford teaches text from a source-language dictionary may be concatenated with text from a target-language dictionary, and a vector representation can be generated for this concatenation. In a step 640, for each document to be translated, a vector representation for that document is created using an appropriate approach for the particular conceptual representation space being employed ([Fig. 6]).
Xiong et al. (CN 108021560) teaches aiming at the difference of the source language and the target language set in the word alignment process, a pair of word alignment information is represented respectively the source language description sentence and the target language description sentence corresponding to the position of the sentence block are referred to as the minimum translation unit ([Description] [example 3]).
The difference between the prior art of record and the claimed invention is that the above mentioned prior art does not explicitly teach generating, using a sequence modeling neural network conditioned on the partial concatenated sequence, a network output that defines, for each of a plurality of insertion locations, a respective score distribution over a combined vocabulary that includes source elements and target elements, wherein each insertion location is a different new location in the combined order at which there is no element in the partial concatenated sequence; selecting, using the network output, one or more of the insertion locations and, for each selected insertion location, a first element from the combined vocabulary; and updating the partial concatenated sequence to include, for each selected insertion location, the first element selected for the selected insertion location inserted at the corresponding new location in the combined order.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Goto, Bradford and Xiong to include generating, using a sequence modeling neural network conditioned on the partial concatenated sequence, a network output that defines, for each of a plurality of insertion locations, a respective score distribution over a combined vocabulary that includes source elements and target elements, wherein each insertion location is a different new location in the combined order at which there is no element in the partial concatenated sequence; selecting, using the network output, one or more of the insertion locations and, for each selected insertion location, a first element from the combined vocabulary; and updating the partial concatenated sequence to include, for each selected insertion location, the first element selected for the selected insertion location inserted at the corresponding new location in the combined order.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le et al. (US 10,963,779) teaches  receive a controller input for a time step and process the controller input and a representation of a system input to generate: an operation score distribution that assigns a respective operation score to an operation and a data score distribution that assigns a respective data score in the data source. The neural network system can also include an operation subsystem configured to: perform operations to generate operation outputs, wherein at least one of the operations is performed on data in the data source, and combine the operation outputs in accordance with the operation score distribution and the data score distribution to generate a time step output for the time step.
Sarikaya et al. (US 2009/0248394) teaches word-pair vectors 125 can be constructed by concatenating source vectors 122 and target vectors 124 corresponding to source and the target language words. In the continuous space 126, either the source and/or target language word or the word-pairs can undergo an optional clustering step 128 for robust parameter estimation for rarely observed words or word-pairs. Latent semantic analysis employs a continuous representation for semantic clustering of words. In this space, there is a notion of "distance" between different entities. This helps to generalize from seen to unseen events during translation by being able to use clusters of similar information to assist in performing translations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656